[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
REPORT OF FACTFINDER
This case was assigned to me on July 8, 1993 for a finding of facts. A review of the file together with a colloquy with counsel on the record in the hearing room revealed that the only pleading from the defendant was a document dated October 9, 1990, entitled "Pleading and Counterclaim", the relevant portion of which reads as follows: "The defendant pleads not guilty. In addition, a counterclaim is hereby filed in an amount over $2500 and under $15,000."  To this the defendant filed a "Reply to Pleading and Counterclaim" under date of May 28, 1992, which is in the nature of a general denial.
The October 9, 1990 document is not a civil pleading, in the factfinder's opinion. It is not in numbered paragraphs and it contains no facts. It pleads "not guilty" in the form of a criminal action. It says nothing at all about the nature of the counterclaim.
I recommended to both counsel that a motion be filed to remove this case from the trial list and that the pleadings CT Page 6955-V be straightened out so that the facts can be properly tried by a factfinder.
Respectfully submitted:
Robert E. Walsh, Factfinder